DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,160,502 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 10, lines 6-7, “a head of a user” should read –the head of the user--
Authorization for this examiner’s amendment was given in an interview with Pater Miller on 5/20/2022.
Reasons for Allowance
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “An adjustable electroencephalography headset comprising: a left junction; a right junction; a first band comprising: a first band section extending from the left junction; a second band section extending from the right junction; and o a center section supported by the first band section and the second band section; a second band extending between the left junction and the right junction and radially offset from the first band about a lateral axis spanning the left junction and the right junction; a first electrode fixedly mounted to the center band section of the first band and approximately centered between the left junction and the right junction; a second electrode mounted to the first band between the first electrode and the left junction; and a first band adjuster configured to extend and retract the first band section and the second band section approximately equally relative to the center section to adjust a first length of the first band over a first range of lengths between the left junction and the right junction with the first electrode remaining approximately centered between the left junction and the right junction over the first range of lengths” as indicated in claim 1 as a whole.
The Examiner has cited Picht (U.S. PGPub. No. 20110237923) as the most pertinent prior art reference, which teaches a similar EEG headset comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “a first electrode fixedly mounted to the center band section of the first band and approximately centered between the left junction and the right junction; a second electrode mounted to the first band between the first electrode and the left junction; and a first band adjuster configured to extend and retract the first band section and the second band section approximately equally relative to the center section to adjust a first length of the first band over a first range of lengths between the left junction and the right junction with the first electrode remaining approximately centered between the left junction and the right junction over the first range of lengths”. The identified prior art describes a similar electrode configuration with adjusting mechanism, however the applicant claims the first electrode being fixedly mounted to the center band section and remaining approximately centered between the left and right junction, while equally extending and retracting the bands via the first band adjuster. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794